
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.4


APAC CUSTOMER SERVICES, INC.
STOCK OPTION AGREEMENT
FOR NON-EMPLOYEE DIRECTORS

        This Agreement is entered into and made effective as of «Option_Date» by
and between APAC Customer Services, Inc., an Illinois corporation (the
"Company"), and «First_Name» «Middle_Name» «Last_Name» (the "Optionee").

W I T N E S S E T H:

        WHEREAS, the Company has granted the Optionee the right to purchase
common stock of the Company, par value of $.01 per share ("Shares"), as
authorized under the APAC Customer Services, Inc. 2005 Incentive Stock Plan (the
"Plan");

        NOW, THEREFORE, in consideration of the premises and mutual covenants
set forth in this Agreement, the Company and Optionee hereby agree as follows:

        1.    Grant of Option.    Subject to the terms and conditions provided
in this Agreement and the Plan, the Company hereby grants to the Optionee a
nonqualified stock option to purchase all or part of «Shares            Granted»
Shares of the Company (the "Option") at a per share purchase price of
«Option_Price», effective as of «Option_Date» (the "Grant Date").

        2.    Time of Exercise.    

        (a)   Except as provided below in this paragraph, from and after
«Vest_Date_Period_1», as long as the Optionee continues to serve as a member of
the Board of Directors (the "Board"), the Option shall become exercisable, to a
maximum cumulative extent, in accordance with the following schedule:

Date

--------------------------------------------------------------------------------

  Cumulative Number of Shares

--------------------------------------------------------------------------------

«Vest_Date_Period_1»   One-third of Shares
(rounded to the nearest whole Share)
«Vest_Date_Period_2»
 
One-third of Shares
(rounded to the nearest whole Share)
«Vest_Date_Period_3»
 
100% of Shares

Notwithstanding the foregoing, the Option may not be exercised for fractional
Shares and the Option may not be exercised for less than 100 Shares at a time,
unless it is for the balance of the Shares available under the Option.

        (b)   Notwithstanding paragraph 2(a), if (i) the Optionee's service as a
member of the Board terminates due to death or "Retirement" (as defined below in
paragraph 4), or (ii) a "Change in Control" (as defined below in paragraph 4)
occurs while the Optionee is providing services to the Company as a member of
the Board, the Option shall become exercisable with respect to all Shares
covered by the Option.

        3.    Term of Option.    Except as provided in the next two sentences,
the term of the Option shall be for a ten (10) year period, beginning on the
Grant Date and ending on «Expiration_Date_Period_1» (the "Expiration Date"). If
the Optionee's service as a member of the Board terminates for any reason other
than cause, the Option shall expire on the earlier of: (i) the fifth (5th)
anniversary of the termination of the Optionee's service as a member of the
Board, or (ii) the Expiration Date. If the Optionee's service as a member of the
Board terminates for "cause" before a Change in Control, the Option shall expire
immediately and all rights to purchase Shares hereunder shall cease. For
purposes of this Agreement, "cause" shall be determined by the Board, in its
discretion.

--------------------------------------------------------------------------------




        4.    Definitions.    For purposes of this Agreement, the following
definitions shall apply:

        (a)   A "Change in Control" shall be deemed to have occurred if (i) a
tender offer shall be made and consummated for the ownership of more than 50% of
the outstanding voting securities of the Company, (ii) the Company shall be
merged or consolidated with another corporation and as a result of such merger
or consolidation less than 50% of the outstanding voting securities of the
surviving or resulting corporation shall be owned in the aggregate by the former
shareholders of the Company, as the same shall have existed immediately prior to
such merger or consolidation, (iii) the Company shall sell all or substantially
all of its assets to another corporation which is not a wholly-owned subsidiary
or affiliate, (iv) as the result of, or in connection with, any contested
election for the Board of Directors, or any tender or exchange offer, merger or
business combination or sale of assets, or any combination of the foregoing (a
"Transaction"), the persons who were Directors of the Company before the
Transaction shall cease to constitute a majority of the Board of Directors of
the Company, or any successor thereto, or (v) a person, within the meaning of
Section 3(a)(9) or of Section 13(d)(3) of the Securities and Exchange Act of
1934 ("Exchange Act"), other than any employee benefit plan then maintained by
the Company, shall acquire more than 50% of the outstanding voting securities of
the Company (whether directly, indirectly, beneficially or of record). For
purposes hereof, ownership of voting securities shall take into account and
shall include ownership as determined by applying the provisions of
Rule 13d-3(d)(1)(i) pursuant to the Exchange Act. Notwithstanding the foregoing,
(i) a Change in Control will not occur for purposes of this Agreement merely due
to the death of Theodore G. Schwartz, or as a result of the acquisition, by
Theodore G. Schwartz, alone or with one or more affiliates or associates, as
defined in the Exchange Act, of securities of the Company, as part of a
going-private transaction or otherwise, unless Mr. Schwartz or his affiliates,
associates, family members or trusts for the benefit of family members
(collectively, the "Schwartz Entities") do not control, directly or indirectly,
at least twenty-seven percent (27%) of the resulting entity, and (ii) if the
Schwartz Entities control, directly or indirectly, less than twenty-seven
percent (27%) of the Company's voting securities while it is a public company,
then "331/3%" shall be substituted for "50%" in clauses (i) and (v) of the first
sentence of this paragraph, and "662/3%" shall be substituted for "50%" in
clause (ii) of the first sentence of this paragraph.

        (b)   "Retirement" shall mean the Optionee's termination of service as a
member of the Board on or after the date on which the Optionee's age plus
service as a member of the Board equals or exceeds 62, provided that the
Optionee is at least age 50, and has served as a member of the Board for at
least six years, or if the Board, in its discretion, designates such termination
as a Retirement irrespective of such Optionee's age and/or service.

        5.    Method of Exercise.    

        (a)   The Option may be exercised only by delivering written notice to
the Treasurer of the Company. Contemporaneously with such delivery, the Optionee
shall tender the full purchase price of the Shares by any of the following
methods or combination thereof:

        (i)    A certified or cashier's check payable to the order of the
Company;

        (ii)   Certificates of Shares of the Company that have been held by the
Optionee for at least (6) six months (or such longer period as may be required
to avoid a charge to earnings for financial reporting purposes) that have a fair
market value equal to such purchase price or the portion thereof so paid on the
date of exercise, or delivery by the Optionee of a written attestation of the
same; and/or

        (iii)  A copy of irrevocable instructions to a broker to promptly
deliver to the Company the amount of proceeds from a sale of Shares having a
fair market value equal to the exercise price. To facilitate the foregoing, the
Company may enter into agreements for coordinated procedures with one or more
brokerage firms. Exercise of the Option pursuant to this subparagraph
(a)(iii) shall be subject to trading policies established by the Company and
applicable to the Optionee.

2

--------------------------------------------------------------------------------



        (b)   In addition to tendering payment, the Optionee (or the purchaser
under paragraph 6 below) shall furnish such other documents or representations
as the Company may reasonably request in order to comply with securities, tax or
other laws then applicable to the exercise of the Option.

        6.    Non-Transferability; Death.    The Option is not transferable by
the Optionee other than by will or the laws of descent and distribution and is
exercisable during the Optionee's lifetime only by him. If the Optionee dies
while serving as a member of the Board, the Option may be exercised until the
earlier of (i) the fifth (5th) anniversary of the termination of the Optionee's
service as a member of the Board, or (ii) the Expiration Date by his estate or
the person to whom the Option passes by will or the laws of descent and
distribution, but only to the extent that the Optionee could have exercised the
Option on the date of his death as determined above under paragraph 2.
Notwithstanding the foregoing, the Option may be transferred to members of the
Optionee's immediate family (which for purposes of this Option shall be limited
to the Optionee's spouse, children and grandchildren), or to one or more trusts
for the benefit of the Optionee's family members (as defined above) or to one or
more partnerships in which such family members and/or trusts are the only
partners.

        7.    Registration.    Any Shares issued pursuant to the Optionee's
exercise of the Option hereunder shall be Shares that are listed on the NASDAQ
National Market or other nationally recognized stock exchange, and registered
under the Securities Act of 1933, as amended.

        8.    Adjustments.    

        (a)   If the Company shall at any time change the number of issued
Shares without new consideration to the Company (such as by stock dividend,
stock split, recapitalization, reorganization, exchange of shares, liquidation,
combination or other change in corporate structure affecting the Shares) or make
a distribution of cash or property which has a substantial impact on the value
of issued Shares, the total number of Shares hereunder and the per share
purchase price shall be adjusted so that the total net value of the Option shall
not be changed.

        (b)   In the case of any sale of assets, merger, consolidation,
combination or other corporate reorganization or restructuring of the Company
with or into another corporation which results in the outstanding Shares being
converted into or exchanged for different securities, cash or other property, or
any combination thereof (an "Acquisition"), subject to the terms of the Plan,
the Optionee shall have the right thereafter and during the term of the Option
(subject however to all of the terms and conditions set forth herein), to
receive upon exercise thereof the Acquisition Consideration (as defined below)
receivable upon the Acquisition by a holder of the number of Shares which might
have been obtained upon exercise of the Option or portion thereof, as the case
may be, immediately prior to the Acquisition. The term "Acquisition
Consideration" shall mean the kind and amount of securities, cash or other
property or any combination thereof receivable in respect of one Share upon
consummation of an Acquisition.

        9.    Subject to Plan.    The Option is subject to all of the terms and
conditions set forth in the Plan. Any capitalized terms not defined herein shall
be subject to the definitions set forth in the Plan. This Agreement hereby
incorporates the Plan by reference. In the event that the Agreement is silent on
any term or condition contained in the Plan, such term or condition shall be
governed by and administered in accordance with the terms and conditions of the
Plan. In the event of any discrepancy between the express terms and conditions
of this Agreement and those of the Plan, the terms and conditions of the Plan
shall control.

        10.    Administration and Interpretation.    The Compensation Committee
of the Board of Directors of the Company (the "Committee") shall administer and
interpret the terms and provisions of this Agreement. Any interpretation and
construction by the Committee of any term or provision of the

3

--------------------------------------------------------------------------------




Plan, this Agreement, or other matters related to the Plan shall be final,
conclusive and binding upon the Optionee and his or her heirs.

        11.    Enforceability.    This Agreement shall be binding upon the
Optionee and his estate, assignee, transferee, personal representative and
beneficiaries.

        12.    Governing Law; Severability.    This Agreement shall be
construed, interpreted and enforced in accordance with the laws of the State of
Illinois. If any one provision of this Agreement shall be determined invalid or
unenforceable, such determination shall have no effect on the remaining
provisions.

        13.    Service Rights.    Nothing contained herein shall confer upon the
Optionee any right to continue service as a member of the Board, or to limit or
interfere with the right of the Company to terminate the Optionee's service as a
member of the Board.

        14.    Shareholders Rights.    The Optionee or other person or entity
exercising the Option shall have no rights as a shareholder of record of the
Company with respect to Shares issuable upon the exercise of the Option until
such Shares have been issued.

        15.    Entire Agreement.    This Agreement contains the entire
understanding of the Company and the Optionee with respect to the terms of the
Option granted hereunder, and shall not be modified or amended on or after the
Grant Date, except in writing, signed by both parties. A waiver by either party
under this Agreement shall not be deemed to be a waiver of any later default.

        16.    Notices.    All notices under this Agreement shall be in writing
and shall be deemed to have been made when delivered or mailed by registered, or
certified mail, or by a nationally recognized overnight delivery service,
postage or charges prepaid. All notices to the Company shall be sent to:


 
 
APAC Customer Services, Inc.
Six Parkway North Center
First Floor
Deerfield, IL 60015
Attn: General Counsel

        All notices to the Optionee shall be sent to the Optionee's last known
address on the Company's records, or such other address as the Optionee may
furnish to the Company.

*    *    *

        IN WITNESS WHEREOF, the Company and the Optionee have caused this
Agreement to be executed on the date first above written.


 
APAC Customer Services, Inc.
 
By:
/s/  GEORGE H. HEPBURN, III      

--------------------------------------------------------------------------------


 
Its:
Senior Vice President and Chief Financial Officer

--------------------------------------------------------------------------------


 
Optionee:
 
    

--------------------------------------------------------------------------------

  «First_Name» «Middle_Name» «Last_Name»

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.4

